       Case 2:18-cr-00136-TLN Document 81 Filed 03/01/21 Page 1 of 4


 1   ANTHONY P. CAPOZZI, CSBN: 068525
     LAW OFFICES OF ANTHONY P. CAPOZZI
 2   1233 W. SHAW AVE., SUITE 102
     FRESNO, CALIFORNIA 93711
 3   PHONE: (559) 221-0200
     FAX: (559) 221-7997
 4   EMAIL: Anthony@capozzilawoffices.com
     www.capozzilawoffices.com
 5
 6   ATTORNEY FOR Defendant,
     ALFREDO SANCHEZ
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10                                                  ******

11   UNITED STATES OF AMERICA,                              Case No.: 2:18-CR-00136-TLN
12                  Plaintiff,                              STIPULATION AND ORDER TO
13          v.                                              CONTINUE STATUS CONFERENCE

14   ALFREDO SANCHEZ,
                                                            Date: March 4, 2021
15                  Defendant.                              Time: 9:30 a.m.
                                                            Courtroom: 2
16
17   TO:    THE HONORABLE COURT AND TO THE ASSISTANT UNITED STATES
            ATTORNEY:
18
19          This case was previously set for a status conference on March 4, 2021. This Court has
20   issued a series of General Orders to address public health concerns related to COVID-19 and to
21   suspend jury trials in the Eastern District of California. By stipulation, the parties now move to
22   continue the status conference to July 22, 2021, and to exclude time between March 4, 2021
23   and July 22, 2021.
24          Although the General Orders address the district-wide health concern, the Supreme
25   Court has emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s]
26   substantive openendedness with procedural strictness,” “demand[ing] on-the-record findings”
27   in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-
28   record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any


                                                            1
                                 STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
                                              CASE NO.: 2:18-CR-00136-TLN
         Case 2:18-cr-00136-TLN Document 81 Filed 03/01/21 Page 2 of 4


 1   such failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d
 2   1149, 1153 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance
 3   must set forth explicit findings on the record “either orally or in writing”).
 4           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both
 5   mandatory and inexcusable—General Orders 611, 612, and 617 require specific
 6   supplementation. Ends-of-justice continuances are excludable only if “the judge granted such
 7   continuance on the basis of his findings that the ends of justice served by taking such action
 8   outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §
 9   3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the
10   record of the case, either orally or in writing, its reason or finding that the ends of justice served
11   by the granting of such continuance outweigh the best interests of the public and the defendant
12   in a speedy trial.” Id.
13           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7)
14   (Local Code T4). Although the Speedy Trial Act does not directly address continuances
15   stemming from pandemics, natural disasters, or other emergencies, this Court has discretion to
16   order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-
17   week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States,
18   644 F.2d 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the
19   trial to proceed. Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329
20   (S.D.N.Y. 2001) (citing Furlow to exclude time following the September 11, 2001 terrorist
21   attacks and the resultant public emergency). The coronavirus is posing a similar, albeit more
22   enduring, barrier to the prompt proceedings mandated by the statutory rules.
23           In light of the societal context created by the foregoing, this Court should consider the
24   following case-specific facts in finding excludable delay appropriate in this particular case
25   under the ends-of-justice exception, § 3161(h)(7) (Local Code T4).1 If continued, this Court
26   should designate a new date for the status conference. United States v. Lewis, 611 F.3d 1172,
27   1176 (9th Cir. 2010) (noting any pretrial continuance must be “specifically limited in time”).
28
     1
      The parties note that General Order 612 acknowledges that a district judge may make “additional findings to
     support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D. Cal. March 18, 2020).
                                                             2
                                  STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
                                               CASE NO.: 2:18-CR-00136-TLN
       Case 2:18-cr-00136-TLN Document 81 Filed 03/01/21 Page 3 of 4


 1                                             STIPULATION
 2          Plaintiff United States of America, by and through its counsel of record, and defendant,
 3   by and through defendant’s counsel of record, hereby stipulate as follows:
 4          1.       By previous order, this matter was set for status on March 4, 2021.
 5          2.       By this stipulation, defendant now moves to continue the status conference until
 6   July 22, 2021, at 9:30 a.m., and to exclude time between March 4, 2021, and July 22, 2021,
 7   under Local Code T4.
 8          3.       The parties agree and stipulate, and request that the Court find the following:
 9                   a) Counsel for Defendant desires additional time to consult with his client,
10          conduct further investigation, review discovery, prepare for a possible trial, and to
11          continue to explore a potential resolution to this case.
12                   b) Counsel for Defendant believes that failure to grant the above-requested
13          continuance would deny him the reasonable time necessary for effective preparation,
14          taking into account the exercise of due diligence.
15                   c) The government does not object to the continuance.
16                   d) Based on the above-stated findings, the ends of justice served by continuing
17          the case as requested outweigh the interest of the public and the defendant in a trial
18          within the original date prescribed by the Speedy Trial Act.
19                   e) For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §
20          3161, et seq., within which trial must commence, the time period of March 4, 2021, and
21          July 22, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A),
22          B(ii), (iv) [Local Code T4] because it results from a continuance granted by the Court at
23          defendant’s request on the basis of the Court’s finding that the ends of justice served by
24          taking such action outweigh the best interest of the public and the defendant in a speedy
25          trial.
26          4.       Nothing in this stipulation and order shall preclude a finding that other
27   provisions of the Speedy Trial Act dictate that additional time periods are excludable from the
28   period within which a trial must commence.



                                                          3
                               STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
                                            CASE NO.: 2:18-CR-00136-TLN
       Case 2:18-cr-00136-TLN Document 81 Filed 03/01/21 Page 4 of 4


 1          IT IS SO STIPULATED.
 2                                                           Respectfully submitted,
 3   DATED:      February 26, 2021                     By: /s/Cameron Desmond
 4                                                         CAMERON DESMOND
                                                           Assistant United States Attorney
 5
 6
 7   DATED:      February 26, 2021                     By: /s/Anthony P. Capozzi
                                                           ANTHONY P. CAPOZZI
 8                                                         Attorney for Defendant ALFREDO
                                                           SANCHEZ
 9
10
11
12                                               ORDER

13          For reasons set forth above, the continuance requested by the parties is granted for

14   good cause and time is excluded under the Speedy Trial Act from March 4, 2021, to and

15   including July 22, 2021, based upon the Court’s finding that the ends of justice outweigh the

16   public’s and defendant’s interest in a speedy trial. 18 U.S.C. §3161(h)(7)(A).

17          IT IS ORDERED that the Status Conference currently scheduled for March 4, 2021,

18   at 9:30 a.m. is continued to July 22, 2021, at 9:30 a.m.

19          IT IS SO ORDERED.

20
21
     DATED: March 1, 2021
22
23
                                                                 Troy L. Nunley
24                                                               United States District Judge

25
26
27
28



                                                         4
                              STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
                                           CASE NO.: 2:18-CR-00136-TLN
